Citation Nr: 0205357	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  98-08 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to dependency and indemnity compensation. 

2.  Entitlement to accrued benefits, based upon claims 
pending at the veteran's death for entitlement to service 
connection for benign prostatic hypertrophy, hypertension, 
arteriosclerosis, anxiety disorder, non-specified prisoner-
of-war related disabilities, and entitlement to nonservice-
connected disability pension.

3.  Basic eligibility to death pension benefits. 


REMAND

The veteran had active duty from August 1941 to April 1942 
and from April 1945 to March 1946. He died in November 1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines. The issues on appeal were denied 
in a Board decision dated in April 2000. The appellant 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court). Pursuant to the appellee's 
motion for remand and to stay proceedings, in an Order dated 
June 28, 2001, the Court vacated the Board's decision and 
remanded the matter under the provisions of 38 U.S.C.A. 
§ 7252(a). The remand was required in order for the Board to 
consider the impact of the new notice and evidence 
development provisions of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).

In addition, subsequent to the April 2000 Board decision, the 
appellant has requested a personal hearing at the RO. 
Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the regional office 
(RO) for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-32 
(August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

2. The appellant should be scheduled for a 
personal hearing at the RO.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





